Citation Nr: 1207660
Decision Date: 02/29/12	Archive Date: 04/11/12

DOCKET NO. 02-11 803	)        DATE FEB 29 2012

THE ISSUES

1. Entitlement to an initial increased rating for degenerative joint disease of the lumbar spine, rated as 10 percent disabling prior to December 10, 2004 and 40 percent disabling thereafter.

2. Entitlement to a rating in excess of 30 percent for residuals of a left femur fracture.

3. Entitlement to a rating in excess of 20 percent for residuals of a left tibia/fibula fracture.

4. Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

5. Entitlement to a compensable rating for decreased left gluteus muscles.

6. Entitlement to a separate compensable rating for a right hip disability, claimed as a pelvic girdle condition.

7. Entitlement to a separate compensable rating for a left hip disability, claimed as a pelvic girdle condition and necrosis of the hip.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

9. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

REPRESENTATION 

Appellant represented by:   Sean A. Ravin, Attorney at Law

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to February 1987. This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices

-2-

(ROs) in Atlanta, Georgia, and St. Petersburg, Florida. Jurisdiction over the claims file is currently held by the St. Petersburg RO.

FINDING OF FACT

On January 5, 2012, the Board was notified that the appellant died in December 2011.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. §20.1106(2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the

-3-

claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121 A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).

ORDER 

The appeal is dismissed.

MILO H.HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

-4-



